92 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jack W. RIVERS, Plaintiff-Appellant,v.Frank W. WOOD, Defendant-Appellee.
No. 95-4111.
United States Court of Appeals, Eighth Circuit.
Submitted July 12, 1996.Filed July 19, 1996.

Before WOLLMAN, JOHN R. GIBSON, and HANSEN, Circuit Judges.
PER CURIAM.


1
Jack W. Rivers, a Minnesota prisoner, appeals the district court's1 denial of his application for a writ of habeas corpus, filed pursuant to 28 U.S.C. § 2254 (1988).  The district court denied Rivers' application, concluding that he failed to state a constitutional claim for relief.  Having carefully reviewed the record and the arguments on appeal, we conclude that the district court committed no error of fact or law, and an opinion would lack precedential value.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Ann D. Montgomery, United States Magistrate Judge for the District of Minnesota